Citation Nr: 1611918	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-36 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for numbness in the toes of the right foot.

2.  Entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment for service-connected degenerative disc disease and arthritis of the lumbar spine (hereinafter "back disability") necessitating convalescence beyond May 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to March 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to an extension of a temporary total convalescence rating for post-operative treatment of a service-connected back disability beyond May 31, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 14, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for numbness in the toes of the right foot.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for numbness in the toes of the right foot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

By a March 2012 rating decision, the RO denied entitlement to service connection for numbness in the toes of the right foot.  The Veteran filed a notice of disagreement in May 2012.  In November 2013, the RO issued a statement of the case, and in December 2013, the Veteran perfected his appeal.  However, during his January 2016 hearing before the Board, the Veteran withdrew his appeal regarding his claim for entitlement to service connection for numbness in the toes of the right foot.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue of entitlement to service connection for numbness in the toes of the right foot, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for numbness in the toes of the right foot is dismissed.


REMAND

Review of the March 2012 rating decision on appeal reveals that the RO relied on VA treatment records in an electronic format, which have not been associated with the Veteran's claims file for review by the Board.  Additionally, during his January 2016 hearing before the Board, the Veteran testified that he received treatment for post-operative residuals of his back disability at the VA Medical Center in Birmingham.  As the Veteran is seeking an extension of temporary total disability benefits following surgery for his service-connected back disability which occurred in January 2011, VA treatment records from 2011 through 2012, which were relied upon by the RO in its decision and are not of record, are relevant to the claim and must be associated with the claims file for the Board's consideration in the adjudication of the Veteran's claim.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Birmingham VA Medical Center, and all associated outpatient clinics, since January 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


